Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

This office action is responsive to the Election and Remarks filed 1 February 2022. Claims 1-14 remain pending and presently under consideration in this application. 

Election
Applicant's election with traverse of the species 
(a) (L) the 1st additive molecule of formula (I) wherein m2= 2, and Ri2=(Ib) & (Ib), and Ri3=(If),
(b) m1=2;
(c) Ri1 is a C1-C20 linear alkyl group;
(d) both Ai1 1,4-cyclohexylene groups;
(e) Ai2 is a 1,4-phenylene group;
(f) both Zi are single bonds;
(g) both Ai3 are 1,4-phenylene groups;
(h) Ri6 is a C1-C20 linear alkyl group, and applicants note that “there are no Ri4 and Ri5 in formula (1) of Species (L)”;
(i) both Li2 are single bonds, both Li3 are C1-C15 linear alkylene groups, wherein at least one -CH2- of the C1-C15 linear alkylene group is substituted by -O-, Li9 is a C1-C15 linear alkylene group, wherein at least one -CH2 - of the C1-C15 linear alkylene group is substituted by -O- and at least one -CH2- of the C1-C15 linear alkylene group is substituted by -CO-, both Li10 are l C1-C15 linear alkylene group, and there are no Li1, Li4, Li5, Li6, Li7, and Li8 in formula (1) of Species (L); 
(j) Xi2 is 
    PNG
    media_image1.png
    99
    131
    media_image1.png
    Greyscale
, wherein Yi2 is an unsubstituted C1-C15 alkyl group, and there are no Xi1 and Xi3 in formula (1) of Species (L); and
(k) both Xi5 are -OH, and thus there are no Yi1 and Yi2, in the reply filed on 1 February 2022 is acknowledged.  The traversal is on the grounds that “it should be no undue burden on the Examiner to consider all claims in the single application” and “because at least generic claim 1 should be in condition for allowance, this Election of Species Requirement should also be overcome and withdrawn”.  
This is not found persuasive because (a) all the claims are being considered, (b) there are hundreds of possible additive molecules of formula (I) with the various combination of (a) through (k) groups as outlined in the Election of Species Requirement of 3 December 2021, and (c) each of the aforementioned possible additive molecules of formula (I) would require different search strategies and search inquiries. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a compound comprising a polar group and a polymerizable group: U.S. Patent Nos. 10,689,576; 10,538,705; and 10,442,992.

Allowable Subject Matter
The elected species in the reply filed on 1 February 2022 is allowable.
In fact, upon further consideration, the additive comprising a first additive molecule of the present formula (I) 
    PNG
    media_image2.png
    227
    437
    media_image2.png
    Greyscale
characterized in that at least one of the substituents Ri2 therein formula (I) is represented by 
    PNG
    media_image3.png
    140
    426
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    206
    527
    media_image4.png
    Greyscale
 is allowable over the prior art of record. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722